    Case 1:19-mj-00506-MSN Document 1 Filed 11/27/19 Page 1 of 2 PageID# 1

                                                                                 TM                V

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                               ^ • -n- • ■
                                       Alexandria Division                           21 A 1 1- Ub
                                                                      Ci-i.   - ■■ ■ ■ I 3 i ■ .       :
 UNITED STATES OF AMERICA,

         V.                                                   No. 1:19MJ$C)^
 JAQUAN D. DALE,
                                                              Court Date: December 2, 2019

         Defendant.


                                  CRIMINAL INFORMATION


                                COUNT I(Misdemeanor 8110807)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about November 1, 2019, at Arlington National Cemetery, Virginia, within the

special maritime and territorial jurisdiction of the United States in the Eastern District of

Virginia, the defendant, JAQUAN D. DALE,did unlawfully, knowingly, and intentionally

possess a mixture and substance which contains a detectable amount of marijuana, a Schedule I

controlled substance.


(In violation of Title 21, United States Code, Section 844(a).)



                                              Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney

                                       By:
                                                 idy Brunner-Brown
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                              2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                              Phone:(703) 299-3776
                                              Fax:(703)299-3980
                                              Email: andy.brunner-brown@usdoj.gov
Case 1:19-mj-00506-MSN Document 1 Filed 11/27/19 Page 2 of 2 PageID# 2
